Title: To James Madison from James Simpson, 5 April 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 5 April 1806, Tangier. No. 109. “By No 108 dated 27th. last Month I had the honour of advising the loss of the Brig Indefatigable of Philadelphia B F Severs Master in Latitude 28 and that the Crew fourteen persons in all, had unfortunately fallen into the hands of the Arabs. In order to form a fund at Mogadore to be employed in the Redemption of such part of those people, as may first come within Mr. Gwyns reach, I have this day drawn a Bill on you payable to the order of Mr Richard W Meade thirty days after presentation, for One thousand six hundred dollars, to be negotiated by him or Mr Kirkpatrick at Malaga;

which I request you will be pleased to direct being paid accordingly for this Service. I have not received any farther tidings of those people since I had last the honour of addressing you.
                    “In that I mentioned the Redemption of the Crew of a Vessel of Bremen from Muley Soliman. I should have said of Lubeck they arrived here two days ago and now embark for Cadiz.
                    “At Larach they have begun to calk the Mirboha also, in hopes they may yet be able to send her to Sea with the others.”
                